Affirm and Opinion Filed July 29, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-00576-CV

                              EX PARTE: JESSE P. SKINNER

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. X11-1264-K

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                   Opinion by Justice Bridges
       Jesse P. Skinner appeals the trial court’s summary judgment in favor of the State on

appellant’s petition for expunction. In three issues, appellant argues the trial court erred in

granting summary judgment, failing to hold a hearing on his “affidavit for continuance,” and

“granting summary judgment purporting to be a final judgment.” We affirm the trial court’s

judgment.

       In September 1991, appellant was convicted of murder in cause number F-91-01803-IH

and sentenced to life in prison. In September 2011, appellant filed a petition seeking expunction

of all records and files in cause number F-91-01803-IH. The State filed a motion for summary

judgment on the ground that arrests resulting in a conviction are excluded from eligibility for

expunction under article 55.01(a)(2) of the code of criminal procedure. The trial court granted

the State’s motion for summary judgment, and this appeal followed.
         In three issues, appellant argues the trial court erred in granting summary judgment and

in failing to hold a hearing to determine if he had been given the opportunity for discovery as

asserted in his motion for continuance. Appellant argues further that the trial court’s order

granting summary judgment erroneously contained a “Mother Hubbard” clause “that did not

finalize all claims against all parties.”

         Under limited circumstances, a person who has been placed under a custodial or

noncustodial arrest for commission of either a felony or misdemeanor is entitled to have all

records and files relating to the arrest expunged. TEX. CODE CRIM. PROC. ANN. art. 55.01(West

Supp. 2012). However, the person seeking expunction must show, among other things, that he

has been released and the charge, if any, has not resulted in a final conviction and is no longer

pending and there was no court-ordered community supervision under Article 42.12 for the

offense, unless the offense is a Class C misdemeanor. Id. § 55.01(a)(2).

         The State was entitled to summary judgment if it established there was no issue of

material fact and appellant was not entitled to expunction as a matter of law. TEX. R. CIV. P.

166a(c). An expunction proceeding is civil rather than criminal in nature, and the burden of

proving compliance with the applicable statute is on the petitioner rather than the state.

McCarroll v. Tex. Dep’t of Pub. Safety, 86 S.W.3d 376, 378 (Tex. App.—Fort Worth 2002, no

pet.).

         Here, the State presented appellant’s final conviction for murder in cause number F-

91-01803-IH, the only offense identified in appellant’s petition. The code of criminal procedure

does not provide for the expunction of records of a case that resulted in a conviction and for

which a petitioner is currently serving a life sentence. See TEX. CODE CRIM. PROC. ANN. art.

55.01(West Supp. 2012). Thus, by establishing appellant was convicted and sentenced in cause

number F-91-01803-IH, the State established appellant was not entitled to expunction as a matter

                                               –2–
of law. See TEX. R. CIV. P. 166a(c). To the extent appellant complains the trial court improperly

ruled on his petition without holding a hearing, we note a trial court may rule on an expunction

petition without conducting a formal hearing and without considering live testimony, if it has at

its disposal all the information it needs to resolve the issues raised by the petition. Ex parte

Wilson, 224 S.W.3d 860, 863 (Tex. App.—Texarkana 2007, no pet.).

       Finally, appellant appears to complain that his assertion that “false information” must be

“removed from his (TDCJ Classification) files” was not addressed in the trial court’s order

granting summary judgment. Thus, appellant argues, the summary judgment did not dispose of

every pending claim, and the trial court erroneously contains a “Mother Hubbard” clause that

nevertheless “did not finalize all claims against all parties.” As noted previously, the only

offense identified in appellant’s petition is his murder conviction in cause number F-91-01803-

IH. A petition for expunction must contain, among other things, the offense charged, the date the

petitioner was arrested, and the case number and court of offense. TEX. CODE CRIM. PROC. ANN.

art. 55.02 § 2(b) (West Supp. 2012). We conclude the trial court did not err in limiting the

expunction proceeding to a consideration of appellant’s claims regarding his murder conviction

in cause number F-91-01803-IH and taking no apparent action on appellant’s claims concerning

“false information.” See id. We overrule appellant’s issues.

       We affirm the trial court’s judgment.




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
120576F.P05                                          JUSTICE




                                               –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

EX PARTE: JESSE P. SKINNER,                         On Appeal from the Criminal District Court
                                                    No. 4, Dallas County, Texas
No. 05-12-00576-CV                                  Trial Court Cause No. X11-1264-K.
                                                    Opinion delivered by Justice Bridges.
                                                    Justices Moseley and Myers participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant JESSE P. SKINNER.


Judgment entered July 29, 2013




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE




                                              –4–